IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 98-21149
                           (Summary Calendar)



JAMES EDWARD WILLIAMS,

                                                Plaintiff-Appellant,

versus

WAYNE SCOTT, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
DR. MICHAEL WARREN; TEXAS TECH; ART MOSLEY; JOHN GILBERT;
TIMOTHY REVELL; DESSIE F. CHERRY; GROVER W. GOODWELL, JR.;
WILLIE ADAMSON, Captain; REGINALD M. SIMS; EDWARD E. MCELYEA;
D.D. SANDERS; S.O. WOODS; RANDY MCVEY; PEGGY L. GILMORE; MICHAEL
JONES; KANA ASBATHY; CYNTHIA COBERLY; DEBORAH MYRICK; PHILBERT
CORDOVA; TOMMY KILE; MICHAEL HOOTEN; GERALD W. DAVIS; JIMMY BOWMAN;
CHARLES ELLINGBURG, Captain; J.R. GABBARD,

                                                Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-97-CV-3665)
                       --------------------
                           March 8, 2000
Before POLITZ, JOLLY, and WIENER, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant     James    Edward    Williams,   Texas   inmate

# 739898, proceeding pro se and in forma pauperis, appeals the

district court’s dismissal of his complaint for failure to state a

claim upon which relief could be granted. Williams asserted claims

of   deliberate    indifference   to   his   medical   needs,   deliberate


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
indifference to medical restrictions, retaliation, excessive force,

deprivation of due process, and denial of access to the court.

Williams also appeals the district court’s denial of his motions

for a default judgment and for leave to amend.    Williams’ pending

motions are DENIED.

     Williams’ argument concerning the denial of leave to amend

addresses a supplemental pleading.       See Fed. R. Civ. P. 15(d)

(supplemental complaint concerns allegations of events occurring

after the filing of the original complaint); Dean v. Ford Motor

Credit Co., 885 F.2d 300, 302 (5th Cir. 1989) (an amended complaint

concerns allegations of events occurring prior to the original

complaint).   Williams was required to obtain leave to file the

supplemental pleading.   See Fed. R. Civ. P. 15(d).    Williams has

not shown that the district court abused its discretion by denying

him leave to supplement his complaint.    Lewis v. Knutson, 699 F.2d
230, 239 (5th Cir. 1983).    Williams also has not shown that the

district court abused its discretion by denying his motion for a

default judgment.   See Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir.

1996) (a party is not entitled to a default judgment as a matter of

right, even when the defendant is technically in default).

     Williams has abandoned his claims that the defendants denied

him access to the court, levied disciplinary charges against him

for refusing to be housed with certain inmates, denied him the

right to present medical record evidence and to call witnesses at

hearings, and that defendant Cordova used excessive force in

removing him from the shower.   See Yohey v. Collins, 985 F.2d 222,


                                 2
225 (5th Cir. 1993).     Further, although Williams states that the

district court erred by denying his motions for discovery, a

temporary restraining order, and an injunction; denying him a jury

trial; granting the defendants’ Fed. R. Civ. P. 7(a) motion; and

denying relief on his state law claims, he has not briefed these

issues sufficiently.     See Fed. R. App. P. 28(a)(9).           Accordingly,

he has abandoned them.    See Grant v. Cuellar, 59 F.3d 523, 524 (5th

Cir. 1995).     Williams’ allegations that he was denied various

medical examinations and treatment for his eyes and burning skin

after he was sprayed with a chemical are refuted by the medical

records. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991)

(prisoner’s disagreement with medical treatment does not state a

cause of action).

     Williams asserted that the defendants used excessive force by

spraying him with a chemical when he refused to move to an upper

bunk.     Williams   contends   that       the   district   court   improperly

resolved factual disputes and made credibility determinations in

dismissing this claim.

     Williams alleged that the defendants ordered him housed, and

to move, in contravention of medical restrictions of which the

defendants were apprised. Williams alleged that he injured himself

because   the   defendants      did    not       comply   with   the   medical

restrictions.   Williams also contends that the defendants denied

him knee surgery that was approved.

     We review a dismissal for failure to state a claim de novo.

Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998); see Shipp v.


                                       3
McMahon, 199 F.3d 256, 260 (5th Cir. 2000).                      Prior to such a

dismissal, the complaint is construed liberally in favor of the

plaintiff, and the factual allegations are accepted as true.

See Shipp, 199 F.3d at 260.             Dismissal is improper “unless it

appears beyond doubt that the plaintiff can prove no set of facts

in support of his claim which would entitle him to relief.”                       Id.

(citation and quotations omitted).

     An excessive-force claim is examined to determine “whether

force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Hudson

v. McMillian, 503 U.S. 1, 6-7 (1992).          “The Eighth Amendment[] . .

. excludes from constitutional recognition de minimis uses of

physical force, provided that the use of force is not of a sort

repugnant to the conscience of mankind.”             Hudson, 503 U.S. at 9-10

(internal quotation and citations omitted).

     Williams’       medical   claims   require      a    showing       that   prison

officials acted with deliberate indifference to his serious medical

needs.    See Estelle v. Gamble, 429 U.S. 97, 104-06 (1976).                        A

prison official acts with deliberate indifference if he knows that

an inmate faces “a substantial risk of serious harm and disregards

that risk by failing to take reasonable measures to abate it.”

Farmer v. Brennan, 511 U.S. 825, 837 (1994).                  Prison “requirements

which compel inmates to perform physical labor which is beyond

their    strength,    endangers   their     lives,       or    causes    undue   pain

constitutes cruel and unusual punishment.”                    Howard v. King, 707
F.2d 215, 219 (5th Cir. 1983).              “Under certain circumstances,


                                        4
allegations of deliberate indifference may be shown when prison

officials   deny   an   inmate   recommended   treatment   by   medical

professionals.”    Payne v. Lynaugh, 843 F.2d 177, 178 (5th Cir.

1988).

     In dismissing Williams’ allegations of excessive force in

conjunction with the chemical spraying, deliberate indifference to

his medical restrictions, and denial of approved knee surgery, the

district court did not confine its inquiry to whether the facts

pleaded by Williams, when accepted as true and viewed in the light

most favorable to Williams, stated a claim upon which relief may be

granted.    See Shipp, 199 F.3d at 260 (dismissal for failure to

state a claim is improper “unless it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which

would entitle him to relief”).     Accordingly, the district court’s

decision on these claims is VACATED and the case is REMANDED for

further consideration of these issues.

     Williams’ allegations that the defendants conspired to have

his medical restrictions removed and retaliated against him with

disciplinary infractions for refusing to comply with directives

that contravened his medical restrictions are not sufficient to

state a constitutional violation.      See Woods v. Smith, 60 F.3d
1161, 1166 (5th Cir. 1995) (inmate must either produce direct

evidence of retaliatory motive or allege a chronology of events

from which retaliation might plausibly be inferred); Wilson v.

Budney, 976 F.2d 957, 958 (5th Cir. 1992) (conclusional allegations

are not sufficient to establish a conspiracy).


                                   5
     Williams’ claims of a denial of due process in conjunction

with disciplinary proceedings do not state a claim for relief.

Williams has   not   shown   that   the   results   of   the   disciplinary

proceedings have been expunged or called into question. See Sandin

v. Conner, 515 U.S. 472, 475, 486 (1995); Edwards v. Balisok, 520
U.S. 641, 648-49 (1997). Williams’ claims regarding classification

hearings and the denial of parole afford him no grounds for relief.

See Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997) (Texas law

does not create liberty interest in parole; Texas prisoners have no

constitutional expectancy of release on parole); Moody v. Baker,

857 F.2d 256, 257-58 (5th Cir. 1988) (inmates have no protectible

property or liberty interest in custody classification).               The

district court’s decision regarding Williams’ claims of conspiracy,

retaliation, and due process are AFFIRMED.

     Accordingly, the decision of the district court is AFFIRMED in

part and VACATED and the case REMANDED in part to the district

court for further proceedings. All outstanding motions are DENIED.

AFFIRM IN PART; VACATE AND REMAND IN PART; ALL MOTIONS DENIED.




                                    6